Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
35 U.S.C. 112 (Scope of enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tremor, caused by transdermal or transnasal administration of salvinorin in a patient having affected disorder of depression, bipolar or anxiety disorder or an addictive behavior selected from the group consisting of eating, gambling, sex, pornography, video games, work, exercise, spiritual obsession, self-harm, travel and shopping addiction, by administering ketamine and/or a cannabinoid, does not reasonably provide enablement for method of treating tremor caused by the administration of every and any kappa-receptor agonist that exists and in a patient affected by any disorder in any dosage administration form.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Scope of Enablement 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to a method of treating tremor caused by the administration of a kappa-opioid-receptor agonist in a patient, the method comprising: administering ketamine and/or a cannabinoid in a pharmaceutically acceptable preparation sufficient to treat the tremor. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Holladay et al. (US PG pub. 2011/024527) which teaches various kappa-receptor agonist in paragraph [0047], the examples of kappa-opioid receptor agonists (either full or partial) may include, and are not limited to, asimadoline, butorphanol, bremazocine, cyclazocine, dextromethorphan, dynorphin, enadoline, ketazocine, nalbuphine, nalfurafine, norbuprenorphine, oxycodone, pentazocine, salvinorin A, 2-methoxymethyl salvinorin B and its ethoxymethyl and fluoroethoxymethyl homologues, spiradoline and tifluadom. Oronsky et al. (US PG pub. 2009/0311347) also teaches several kappa-receptor agonist   in claim 6  such as butorphanol, BRL-52537, cyclazocine, enadoline, GR-89696, HZ-2, ICI-204,448, ketazocine, LPK-26 (2-(3,4-Dichlorophenyl)-N-methyl-N-[(1S)-1-(2-isopropyl)-2-(1-(3-pyrrolin- yl))ethyl]acetamide), nalbuphine, pentazocine, salvinorin A, spiradoline, tifluadom, U-50488, U-62066, U-69593, and combinations thereof.
		
The breadth of the claims

3.	The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating tremor  caused by the administration of any or every kappa-opioid-receptor agonist in a patient with any affective disorder, the method comprising: administering ketamine and/or a cannabinoid in a pharmaceutically acceptable preparation sufficient to treat the tremor other than treating tremor caused due to  intranasal administration of a specific kappa-receptor agonist , salvinorin A in a patient affected with bipolar disorder, depression or anxiety disorder. The latter is corroborated by the working examples 1-3 in the instant specification on page 15.  

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating tremor as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beguin et al. (US PG pub. 2012/0010219) in view of Erickson et al (US 2015/0196501A1), Ajit et al. (US PG pub. 2016/0076098A1) and Kluger et al. (Mov Disord. 2015 March ; 30(3): 313–327 of record) further in view of Stinchcomb et al. (USP 8,449,908), Rossi et al. (USP 8,980,940) and Taha et al. (US PG pub. 2016/0015818A1).
Beguin et al. discloses salvinorin compositions that are selective for kappa opioid receptors; methods of treating mania by using a selective kappa receptor agonist; and methods of treating mood disorders, such as depressive disorders and manic disorders, using salvinorin compositions, see abstract. The administration can be transdermal, see [0025]. The compounds used are for treatment of bipolar disorder, see [0069]. The formulations can be in a nanoparticulate or liposomes or particles form etc., see [0072]. 
Beguin does not teach use of ketamine for treating tremor.
Erickson et al. teaches treatment of mood and anxiety disorders by using ketamine and suggests intranasal administration, see [0022].

Kluger et al. teaches use of cannabinoids in treating movement disorders, see title and section under dystonia and tremor.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized ketamine for the treatment of mood disorder, anxiety and tremor as taught by Erickon et al. and Ajit et al. into the mood treating- composition of Beguin et al. One of ordinary skill would have been motivated to do so because Beguin teaches use of salvinorin to treat mood disorders and Erickson and Ajit teaches use of ketamine to treat mood also along with additional benefits of treating anxiety and tremor. While the reference does not teach that the anxiety and tremor is caused due to salvinorin treatment, a kappa-opioid receptor agonist, however the property of ketamine of treating mood, anxiety and tremor was known in the art, therefore one of ordinary skill would have utilized ketamine with an expectation of treating salvinorin induced anxiety or tremor with a reasonable expectation of success. Additionally, it would have been obvious to one of ordinary skill to have utilized cannabinoids to treat tremor motivated by the teachings of Klugel et al. 
Stinchcomb et al teaches transdermal delivery of cannabinoid, see title. Stichcomb teaches by giving reference of Baker et al. and Esposito et al. by disclosing that Baker et al., “Cannabinoids Control Spasticity and Tremor in a Multiple Sclerosis Model, "Nature (London) vol. 404, Mar. 2000, pp. 84-87.  And Esposito, G. et al., (2006). "Cannabidiol inhibits inducible nitric oxide synthase protein expression and nitric oxide production in beta-amyloid stimulated PC12 neurons through p38 MAP kinase and NF -kappa B involvement" Neuroscience Letters 399(1-2): 91-95.

Taha teaches methods of delivering cannabidiols, see title. Taha teaches use of ketamine along with cannabinoids in a transdermal, cream, ointment, patch or oral delivery dosage form, see abstract and claims 1-7.
 Based on the teachings of Stichcomb and Rossi et al., it would have been obvious to one of ordinary skill to have expected treatment of tremor and anxiety caused to the patient due to kappa-opioid-receptor (salvinorin) along with the treatment of bipolar disorder which has been taught by Beguin et al. and one of ordinary skill would have utilized transdermal treatment with ketamine and cannabinoid because Taha teaches use of such in transdermal delivery.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beguin et al. (US PG pub. 2012/0010219) in view of Erickson et al (US 2015/0196501A1) and Ajit et al. (US PG pub. 2016/0076098A1), and Kluger et al. (Mov Disord. 2015 March ; 30(3): 313–327) ; Stinchcomb et al. (USP 8,449,908), Rossi et al. (USP 8,980,940) and Taha et al. (US PG pub. 2016/0015818A1) and further in view of Bitter et al. (Section II: Topicol Treatment of Impaired Mucos.Il Membranes; Surber C, Eisner P, Farage MA (eds):Topical Applications and the Mucosa, Curr. Probl. Dermatol. Basel, Karger, 2011, vol 40, pp 20-35, Nasal drug delivery in humans, of record).
The references discussed above do not teach nasal delivery of ketamine. 
Bitter teaches nasal drug delivery of ketamine for analgesia effects, see page 20 and the table.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,881,637. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a method of treating tremor caused by administration of a substantially selective kappa-opioid-receptor agonist in a patient, the method comprising: administering ketamine and/or a cannabinoid in a pharmaceutically acceptable preparation sufficient to treat the tremor. The patented claims recite a method of treating tremor caused by transdermal, transnasal or inhalation administration of salvinorin A in a patient with depression, bipolar disorder or anxiety disorder, the method comprising: administering ketamine and/or a cannabinoid in a pharmaceutically acceptable preparation sufficient to treat the tremor. The patented method of treating tremor by .
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.